     Case 3:19-cv-01336-E Document 16 Filed 08/31/20             Page 1 of 9 PageID 126



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

PETER STROJNIK,                                §
                                               §
        Plaintiff,                             §
                                               §           Civil No. 3:19-CV-01336-E
v.                                             §
                                               §
TEOF HOTEL GP, LLC A/K/A                       §
TEOF HOTEL LP A/K/A TEOF                       §
HOTEL GP, LP D/B/A LORENZO                     §
HOTEL,                                         §
                                               §
        Defendant.                             §

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Complaint (Doc. No. 9).

Defendant asserts Plaintiff’s amended complaint should be dismissed pursuant to Rule

12(b)(1) for lack of subject matter jurisdiction. For reasons that follow, the Court grants the

motion.

                                         Background

        In his complaint, Plaintiff Peter Strojnik alleges that Defendant Teof Hotel GP, LLC

owns, operates, or leases a hotel in Dallas. He asserts claims against Defendant for violations

of the Americans with Disabilities Act (ADA) and for negligence based on the alleged ADA

violations. Title III of the ADA provides:

           No individual shall be discriminated against on the basis of disability in the
        full and equal enjoyment of the goods, services, facilities, privileges,
        advantages, or accommodations of any place of public accommodation by any
        person who owns, leases (or leases to), or operates a place of public
        accommodation.

42 U.S.C. § 12182(a); PGA Tour, Inc. v. Martin, 532 U.S. 661, 676 (2001). Under the ADA,

“disability” means “a physical or mental impairment that substantially limits one or more
                                               1
       Case 3:19-cv-01336-E Document 16 Filed 08/31/20                                        Page 2 of 9 PageID 127



major life activities.” 42 U.S.C. § 12102(1)(A). A plaintiff who sues under the ADA is limited

to seeking “injunctive relief, and a restraining or other similar order.” Deutsch v. Annis

Enters., Inc., 882 F.3d 169, 173 (5th Cir. 2018) (quoting Plumley v. Landmark Chevrolet, Inc.,

122 F.3d 308, 312 (5th Cir. 1997)); see 42 U.S.C. § 12188(a). ADA regulations provide that a

public accommodation that owns, leases, or operates a place of lodging shall, with respect to

reservations made by any means, identify and describe accessible features in hotels and

guest rooms offered through its reservations service in enough detail to reasonably permit

individuals with disabilities to assess independently whether a given hotel or guest room

meets his accessibility needs. 28 C.F.R. § 36.302(e)(1)(ii).

            Strojnik, a resident of Maricopa County, Arizona, is proceeding pro se. He was

licensed as an attorney in Arizona, but was disbarred on May 10, 2019. 1 Strojnik filed his

original complaint in this case on June 4, 2019. He later amended his complaint to correct

the name of the Defendant. Strojnik alleges that he is a disabled person as defined by the

ADA. He asserts he is “legally disabled by virtue of a severe right-sided neural foraminal

stenosis with symptoms of femoral neuropathy, prostate cancer and renal cancer,

degenerative right knee and arthritis.” He alleges these physical impairments substantially

limit his major life activities. He states that he “walks with difficulty and pain and requires

compliant mobility accessible features at places of public accommodation.” He further



1
    According to the website for the Arizona State Bar:

             Beginning in 2016, Strojnik filed thousands of lawsuits against small businesses alleging minor violations of the
             Americans with Disabilities Act (ADA) and the Arizonans with Disabilities Act (AzDA) in state and federal courts.
             Typically, he demanded approximately $5,000 in attorney’s fees regardless if the business remedied the purported
             violations. In all cases Strojnik alleged vague violations.

The Arizona Bar alleged that Strojnik violated various rules of professional conduct. Its website states that “Strojnik did not contest the
allegations and consented to his disbarment.”
See STATE BAR OF ARIZONA, https://azbar.legalserviceslink.com/attorneys-view/PeterStrojnik (last visited August 27, 2020).



                                                                    2
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20               Page 3 of 9 PageID 128



alleges that his “impairment is constant, but the degree of pain is episodic ranging from dull

and numbing pain to extreme and excruciating agony.” He alleges, “By virtue of his disability,

Plaintiff requires an ADA compliant lodging facility particularly applicable to his mobility,

both ambulatory and wheelchair assisted.”

       According to the amended complaint, Strojnik is retired and “likes to spend his

retirement years traveling the United States.” Strojnik alleges he intended to visit Dallas

between February 20-22, 2019. He reviewed vacation booking websites and noted that the

websites “failed to identify and describe mobility related accessibility features and guest

rooms offered through its reservations service in enough detail to reasonably permit [him]

to assess independently whether Defendant’s Hotel meets his accessibility needs as more

fully documented in Addendum A.” Addendum A appears to be images taken from the

booking website Hotels.com about Defendant’s hotel and from the hotel’s own website.

There are pictures of the hotel and descriptions of the rooms and amenities. As part of the

addendum, Strojnik describes the purported ADA deficiencies as follows: (1) failure to

identify and describe accessible features in the hotel and guest rooms in enough detail to

reasonably permit [him] to assess independently whether the hotel or guest room meet his

accessibility needs, and (2) insufficient dispersion of accessible rooms, if any.

       Strojnik alleges that Defendant has violated the ADA by denying him equal access to

its public accommodation. He contends the violations described in Addendum A relate to his

disability and interfere with his “full and complete enjoyment of the Hotel.” As a result of the

deficiencies, he declined to book a room at Defendant’s hotel. Strojnik alleges he is “deterred

from visiting the Hotel based on [his] knowledge that the Hotel is not ADA or State Law

compliant as such compliance relates to [his] disability.” He further alleges that he “intends


                                               3
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20                 Page 4 of 9 PageID 129



to visit Defendant’s Hotel at a specific time when Defendant’s noncompliant Hotel becomes

fully compliant with ADAAG [ADA Accessibility Guidelines for Buildings and Facilities].”

Strojnik seeks injunctive relief ordering Defendant to alter the hotel to make it accessible

and usable to individuals with disabilities, equitable nominal damages, and costs and

attorney’s fees.

       Strojnik also asserts a claim for negligence. He alleges Defendant owed him a duty to

remove ADA accessibility barriers so that he could have equal access to the public

accommodation. He further alleges Defendant breached this duty and that the breach caused

him damages, including “the feeling of segregation, discrimination, relegation to second class

citizen status[, and] the pain, suffering and emotional damages inherent to discrimination

and segregation and other damages to be proven at trial.”

       Defendant has moved to dismiss Strojnik’s amended complaint under Federal Rule of

Civil Procedure 12(b)(1). A motion to dismiss filed under Rule 12(b)(1) challenges a federal

court’s subject matter jurisdiction. Defendant contends that Strojnik’s complaint should be

dismissed because he lacks standing.

       Federal courts have subject matter jurisdiction only over a “case” or “controversy.”

Deutsch, 882 F.3d at 173; see U.S. Const. art. III, § 2, cl. 1. To establish a case or controversy,

a plaintiff must show he has standing to sue. Deutsch, 882 F.3d at 173. Standing has three

elements: (1) the plaintiff must have suffered an “injury in fact”; (2) there must be a causal

connection between the injury and the conduct complained of; and (3) it must be likely, as

opposed to merely speculative, that the injury will be redressed by a favorable decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). The party invoking federal

jurisdiction bears the burden of establishing these elements. Id. at 561.


                                                4
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20              Page 5 of 9 PageID 130



       In addition, because he sues under the ADA, Strojnik must meet the standing

requirements for equitable relief. Deutsch, 882 F.3d at 173. A plaintiff seeking equitable

relief must show that there is a real and immediate threat of repeated injury. Id. (citing City

of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). Merely having suffered an injury in the past

is not enough; the plaintiff must show a real or immediate threat that he will be wronged

again. Id. Standing requires a plaintiff seeking injunctive relief to allege an “actual and

imminent” and not merely “conjectural or hypothetical” injury. Frame v. City of Arlington,

657 F.3d 215, 235 (5th Cir. 2011). “Mere ‘some day’ intentions, ‘without any description of

concrete plans,’ does not support standing.” Id.

       Defendant asserts Strojnik lacks standing because he cannot demonstrate (1) that he

suffered an injury in fact as he does not contend he visited or attempted to visit Defendant’s

hotel, nor does he have any genuine intent to return, and (2) causation as the websites

involved are not Defendant’s websites nor are they under its control. In addition, Defendant

argues that Strojnik complains of the website, not the hotel itself, and websites are not a

place of public accommodation under the ADA. Defendant asks the Court to dismiss the

complaint in its entirety with prejudice.

       Defendant asserts there are two currently recognized ways for an ADA plaintiff to

establish injury in fact. Defendant contends Strojnik cannot demonstrate an injury in fact

under either approach. First, Strojnik can show he intends to return to the allegedly

noncompliant public accommodation and therefore faces a real and imminent threat he will

again be harmed by the noncompliance. Defendant contends Strojnik must demonstrate a

plausible intention to return to the hotel in the future such that he will be harmed by the

alleged ADA noncompliance. Defendant asserts the Court should consider (1) Strojnik’s


                                              5
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20               Page 6 of 9 PageID 131



proximity to the Hotel; (2) his past patronage; (3) the definitiveness of his plan to return to

the hotel; and (4) his frequency of nearby travel. See Access 4 All, Inc. v. Wintergreen

Commercial P’ship, Ltd., No. 3:05-CV-1307-G, 2005 WL 2989307, at *3 (N.D. Tex. Nov. 7,

2005). Defendant argues that Strojnik has not alleged any concrete plan to return to the

Hotel. It maintains that “a mere someday intention” to return is insufficient.

       Second, citing Deutsch v. Annis Enterprises, Defendant argues that an ADA plaintiff can

show the inaccessibility of a place of public accommodation actually affects his activities in

some concrete way. In Deutsch, the plaintiff was a paraplegic who uses a wheelchair for

mobility. 882 F.3d at 172. He filed 385 ADA lawsuits in 306 days. Id. He sued the owner of

a women’s hair salon, alleging he visited the salon and “experienced difficulty and

discomfort” because the salon did not have the number of parking spaces required by the

ADA or access ramps, and because its threshold exceeded one-half inch. Id. The plaintiff’s

complaint did not indicate that he would ever visit the salon again. Instead he alleged that

he will continue to experience unlawful discrimination as a result of the salon owner’s failure

to comply with the ADA. Id. As here, the business owner moved to dismiss for lack of

standing. The district court granted the motion, reasoning that the plaintiff failed to

demonstrate he suffered an actual or imminent injury or that he had concrete plans to

patronize the salon in the future. Id. at 173.

       The Fifth Circuit affirmed, holding the plaintiff had not established standing because

he had not shown that any alleged ADA violation threatened him with future injury. Id. Like

Strojnik, the plaintiff argued that he had satisfied the future-injury standing requirement. Id.

at 174. The Fifth Circuit disagreed, stating that Deutsch had not shown how the alleged ADA

violations at the salon will negatively affect his day-to-day life. The court noted he had only


                                                 6
     Case 3:19-cv-01336-E Document 16 Filed 08/31/20                                              Page 7 of 9 PageID 132



visited the business once. There was no evidence he had any intent to return, nor was there

any reason to believe he was affected by the alleged violation in “some concrete way.” Id.;

see Frame, 657 F.3d at 236.

           Strojnik argues that under any approach to ADA standing his amended complaint

sufficiently alleges injury in fact. He urges the Court to apply the “deterrent effect doctrine”

in determining whether he has standing. Under this approach, a disabled individual suffers

a cognizable injury if he is deterred from visiting a noncompliant public accommodation

because he has encountered barriers related to his disability there. See Chapman v. Pier 1

Imports, 631 F.3d 939, 949–50 (9th Cir. 2011). 2

           The Court notes a disconnect between the allegations in Strojnik’s complaint and

much of the relief he seeks. Strojnik complains about not being able to tell from booking

websites if Defendant’s hotel meets his accessibility needs, but it seems the injunctive relief

he seeks—“to alter Defendant’s place of public accommodation”—is physical removal of

accessibility barriers at the hotel. In any event, the Court determines that Strojnik lacks

standing.

           As in Deutsch, Strojnik has not established standing because he has not shown that

any alleged ADA violations at the hotel threaten him with future injury. First, Strojnik has

not sufficiently pleaded a concrete intent to return. His complaint alleges that he intends to

visit the hotel when it becomes fully compliant. His “mere some day” plans are insufficient.

Nor has he sufficiently pleaded that the alleged violations negatively affect his day-to-day life

or affect him in “some concrete way.” Strojnik lives hundreds of miles from Dallas. His plan



2
  Several district courts in other Texas districts have also used the deterrent effect doctrine. See, e.g., Betancourt v. Ingram Park Mall, L.P.,
735 F. Supp. 2d 587, 602–04 (W.D. Tex. Aug. 10, 2010).

                                                                       7
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20               Page 8 of 9 PageID 133



to visit the hotel or even its website in the future is indefinite. He pleadings indicate he has

not been to the hotel and are silent on how often he travels to the area. Even under the

broader “deterrent effect” analysis Strojnik seeks to apply, he still needs to prove that he

would visit the hotel in the future. See Hunter v. Branch Banking & Trust Co., No. 3:12-cv-

2437-D, 2013 WL 4052411, at *3 (N.D. Tex. Aug. 12, 2013). Again, Strojnik’s mere some day

plans are insufficient. See Strojnik v. Landry’s, Inc., No. 4:19-cv-01170, 2019 WL 7461681, at

*5 (S.D. Tex. Dec. 9, 2019) (Strojnik’s same vague allegation of intent to return is insufficient

to demonstrate plausible intent); cf., e.g., Kennedy v. Sai Ram Hotels LLC, No. , 2019 WL

2085011 (M.D. Fl. May 13, 2019) (plaintiff alleged she frequently travels near hotel and

alleged she planned to return to hotel and its website within eight months.).

         Strojnik’s lack of standing extends to his negligence claim. The negligence claim is

based on a duty created by the ADA to remove accessibility barriers. For the same reasons

discussed above, Strojnik’s complaint does not establish standing to bring his negligence

claim.

         In his response to the motion to dismiss, Strojnik requests leave to conduct discovery

to determine the “entire scope of ADA violations” at Defendant’s hotel. Because Strojnik has

not shown he has standing, his request is denied. Cf. Doran v. 7-Eleven, Inc., 524 F.3d 1034,

1043–44 (9th Cir. 2008).

         For the foregoing reasons, the Court grants Defendant’s motion to dismiss. In his

response to the motion to dismiss, Strojnik does not ask for leave to amend his complaint

should the Court find a lack of standing. Further, nothing in the record or Strojnik’s

arguments suggest that he could amend his pleadings to set forth allegations that would give

him standing to assert an ADA claim against Defendant at this time. See Landry’s, Inc., 2019


                                               8
   Case 3:19-cv-01336-E Document 16 Filed 08/31/20             Page 9 of 9 PageID 134



WL 7461681, at *5. Accordingly, Strojnik’s amended complaint is dismissed without

prejudice. See Williams v. Morris, 614 F. App’x 773, 774 (5th Cir. 2015) (when complaint

dismissed for lack of standing, it should be without prejudice).

       SO ORDERED.

       Signed August 31, 2020.

                                                  _____________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE




                                              9
